Case 2:19-cv-07053-MWF-FFM Document 1 Filed 08/13/19 Page 1 of 10 Page ID #:1




  1 JOHN W. SPIEGEL (SBN: 78935)             DAVIDA P. BROOK (SBN: 275370)
    ANJAN CHOUDHURY (SBN: 236039)            VINEET BHATIA (pro hac vice
  2 C. HUNTER HAYES (SBN: 295085)            admission forthcoming)
    MUNGER, TOLLES & OLSON LLP               SUSMAN GODFREY LLP
  3 350 South Grand Avenue                   1900 Avenue of the Stars
    50th Floor                               Suite 1400
  4 Los Angeles, California 90071            Los Angeles, CA 90067
    Telephone: (213) 683-9100                Telephone: (310) 789-3100
  5 Facsimile: (213) 687-3702                Facsimile: (310) 789-3150
  6 MARC WOLINSKY (pro hac vice
    admission forthcoming)
  7 Wachtell, Lipton, Rosen & Katz           Attorneys for Defendant
    51 West 52nd Street                      GREGORY BLATT
  8 New York, New York 10019
    Telephone: (212) 403-1000
  9 Fax: (212) 403-2000
 10 Attorneys for Defendants
    IAC/INTERACTIVECORP and
 11 MATCH GROUP, INC.
 12
 13
 14
                              UNITED STATES DISTRICT COURT
 15
            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 16
 17
      ROSETTE PAMBAKIAN,                     Case No.    19-7053
 18
                 Plaintiff,
 19                                           NOTICE OF REMOVAL
           vs.
 20                                           (28 U.S.C. §§ 1332, 1441(B) AND
    GREGORY BLATT,                            1446)
 21 IAC/INTERACTIVECORP and
    MATCH GROUP, INC.,                        (Removed from the Superior Court
 22                                           of the State of California, County of
             Defendants.                      Los Angeles, Case No.
 23                                           19STCV27416)
 24                                          Action Filed: August 5, 2019
 25
 26
 27
 28

                                     NOTICE OF REMOVAL
Case 2:19-cv-07053-MWF-FFM Document 1 Filed 08/13/19 Page 2 of 10 Page ID #:2




  1         TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
  2 DISTRICT OF CALIFORNIA AND TO PLAINTIFF AND HER COUNSEL OF
  3 RECORD:
  4         PLEASE TAKE NOTICE that Defendants Gregory Blatt,
  5 IAC/InterActiveCorp (“IAC”) and Match Group, Inc. (“Match”) (collectively,
  6 “Defendants”) remove this action from the Superior Court of the State of California
  7 for the County of Los Angeles to the United States District Court for the Central
  8 District of California. Jurisdiction in this Court is proper pursuant to 28 U.S.C.
  9 §§ 1332, 1441(b), and 1446, because Plaintiff is a citizen of California, Defendants
 10 are citizens of states other than California, and the amount in controversy exceeds
 11 $75,000. In support of this Notice of Removal, Defendants respectfully state as
 12 follows:
 13         1.   Defendants have been named as defendants in a civil action brought in
 14 the Superior Court of the State of California for the County of Los Angeles on
 15 August 5, 2019, entitled Rosette Pambakian v. Gregory Blatt, IAC/InterActive Corp.
 16 and Match Group, Inc., Case No. 19STVC27416 (hereinafter the “Pambakian
 17 suit”). 1
 18         2.   On August 7, 2019, Defendants IAC and Match received via personal
 19 service the Summons, Complaint, Civil Case Cover Sheet, Civil Case Cover Sheet
 20 Addendum and Statement of Location, Standing Order and Amended Standing
 21 Order re: Personal Injury Procedures, Alternative Dispute Resolution (ADR)
 22 Information Package, First Amended General Order, and Notice of Case
 23 Assignment. A true and correct copy of the materials in the form they were served
 24 on Defendant IAC is attached as Exhibit A, and a true and correct copy of the
 25 materials in the form they were served on Defendant Match is attached as Exhibit B.
 26
 27   1
     The Complaint incorrectly states the name of Defendant IAC/InterActiveCorp as
 28 IAC/InterActive Corp.

                                               -2-
                                       NOTICE OF REMOVAL
Case 2:19-cv-07053-MWF-FFM Document 1 Filed 08/13/19 Page 3 of 10 Page ID #:3




  1 These exhibits comprise copies of all process, pleadings, and orders received by
  2 Defendants in the Pambakian suit.2
  3         3.    Plaintiff’s Complaint alleges eight causes of action: (1) Negligence; (2)
  4 Intentional Infliction of Emotional Distress; (3) Sexual Battery; (4) Gender
  5 Violence; (5) Freedom from Violence Pursuant to the Ralph Act; (6) Negligent
  6 Misrepresentation; (7) Wrongful Termination in Violation of Public Policy; and (8)
  7 Retaliation for Engaging in Protected Activity.
  8         4.    Defendants do not concede, and in fact strenuously deny, that Plaintiff
  9 can or will establish any liability under any of her legal theories. Furthermore,
 10 Defendants do not waive their right to assert any and all applicable defenses in this
 11 matter, including Defendants’ right to arbitrate all claims set forth in Plaintiff’s
 12 Complaint, pursuant to the parties’ Mutual Agreement to Arbitrate. The analysis
 13 that follows simply shows that, taking Plaintiff’s allegations as true, removal is
 14 proper and this Court possesses original jurisdiction over this action.
 15                      THE REQUIREMENTS FOR REMOVAL
 16              UNDER DIVERSITY JURISDICTION ARE SATISFIED
 17         5.    This Court has original jurisdiction over the instant action pursuant to
 18 28 U.S.C. §§ 1332(a)(1) and 1441(a), (b), because the instant action is between
 19 citizens of different States and the amount in controversy exceeds the sum or value
 20 of $75,000, exclusive of interest and costs.
 21         6.    Diversity of Citizenship. Plaintiff resides in Los Angeles, California,
 22 Compl. ¶ 6, and is a citizen of the State of California. See, e.g., Horowitz v. Fed.
 23 Kemper Life Assurance Co., 861 F. Supp. 1252, 1256 (E.D. Pa. 1994), modified on
 24 other grounds, 57 F.3d 300 (3d Cir. 1995) (holding “[a]llegations of a party’s
 25
 26
 27   2
     As of the time of filing of this Notice of Removal, Defendant Blatt has not been
 28 served.

                                                -3-
                                        NOTICE OF REMOVAL
Case 2:19-cv-07053-MWF-FFM Document 1 Filed 08/13/19 Page 4 of 10 Page ID #:4




  1 residence are prima facie evidence of that party’s citizenship” for diversity purposes
  2 and establish a rebuttable presumption of citizenship).
  3         7.    Defendant Gregory Blatt resides in San Miguel County, Colorado,
  4 where he presently intends to remain. Before residing in Colorado, Blatt resided in
  5 New York. He has never maintained a permanent residence in the State of
  6 California. He is a citizen of the State of Colorado. See Kanter v. Warner-Lambert
  7 Co., 265 F.3d 853, 857 (9th Cir. 2001).
  8         8.    Defendant IAC is a corporation organized under the laws of the State of
  9 Delaware. It maintains its principal place of business in New York, New York.
 10 Compl. ¶ 9. A corporation “is deemed to be a citizen of every State . . . by which it
 11 has been incorporated and of the State . . . where it has its principal place of
 12 business . . . .” 28 U.S.C. § 1332(c)(1). Based on the foregoing, IAC is a citizen of
 13 the States of Delaware and New York.
 14         9.    Defendant Match is a corporation organized under the laws of the State
 15 of Delaware. It maintains its principal place of business in Dallas, Texas. Compl.
 16 ¶ 10. Based on the foregoing, Match is a citizen of the States of Delaware and
 17 Texas. 28 U.S.C. § 1332(c)(1).3
 18         10.   Because Plaintiff and Defendants, respectively, are citizens of different
 19 states—California, on the one hand, and Delaware, Texas, and Colorado, on the
 20 other—there exists complete diversity of citizenship between Plaintiff and
 21 Defendants.
 22         11.   Amount in Controversy. Because the Complaint does not plead a
 23 specific amount of damages sought by Plaintiff, Defendants, as removing parties,
 24   3
        Plaintiff alleges that she was an employee of Tinder, Inc., Compl. ¶ 13, and that
 25   “Match Group merged Tinder into itself,” id. ¶ 7. At the time of her termination,
 26   Plaintiff was an employee of non-party Match Group, LLC. Match Group, LLC is a
      limited liability company organized under the laws of the State of Delaware, with its
 27   principal place of business in Dallas, Texas. Its sole member is Defendant Match
 28   Group, Inc.

                                                -4-
                                        NOTICE OF REMOVAL
Case 2:19-cv-07053-MWF-FFM Document 1 Filed 08/13/19 Page 5 of 10 Page ID #:5




  1 must make plausible allegations that it is more likely than not that the amount in
  2 controversy exceeds $75,000. Dart Cherokee Basin Operating Co. v. Owens, 574
  3 U.S. 81, 135 S. Ct. 547, 553 (2014); Guglielmino v. McKee Foods Corp., 506 F.3d
  4 696, 701 (9th Cir. 2007); Abrego Abrego v. Dow Chemical Co., 443 F.3d 676, 683
  5 n.8, 686 (9th Cir. 2006).
  6         12.   For the purposes of evaluating the amount in controversy, courts must
  7 take the allegations in the complaint as true. Kenneth Rothschild Trust v. Morgan
  8 Stanley Dean Witter, 199 F. Supp. 2d 993, 1001 (C.D. Cal. 2002). The removing
  9 parties’ “burden is not daunting, as courts recognize that under this standard, a
 10 removing defendant is not obligated to research, state, and prove” a plaintiff’s claim
 11 for damages. Korn v. Polo Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1204–05
 12 (E.D. Cal. 2008) (internal quotations omitted) (emphasis in original); see also
 13 Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004) (“[T]he parties need
 14 not predict the trier of fact’s eventual award with one hundred percent accuracy.”). 4
 15         13.   Here, the Complaint alleges compensatory, exemplary and punitive
 16 damages, and damages for “extreme mental, physical, [sic] and pain and suffering in
 17 the future.” Compl. ¶¶ 86, 92, and Prayer.
 18         14.   Plaintiff claims that, as a result of Defendants’ actions, she “was forced
 19 to surrender millions of dollars in equity granted to her as compensation for her
 20 work as an executive at Tinder.” Compl. ¶ 64. This allegation alone far exceeds the
 21 $75,000 jurisdictional limit. See Chavez v. JPMorgan Chase & Co., 888 F.3d 413,
 22 416 (9th Cir. 2018) (“In assessing the amount in controversy, we may consider
 23 allegations in the complaint and in the notice of removal, as well as summary-
 24   4
       Defendants assert that they have a good faith basis for the allegations contained
 25   herein in support of the Court’s removal jurisdiction. These allegations “should be
 26   accepted when not contested by the plaintiff or questioned by the court.” Dart
      Cherokee, 135 S. Ct. at 553. Defendants expressly reserve the right to present
 27   additional evidence in support of these allegations in the event Plaintiff or the Court
 28   questions the propriety of this Court’s jurisdiction.

                                                 -5-
                                         NOTICE OF REMOVAL
Case 2:19-cv-07053-MWF-FFM Document 1 Filed 08/13/19 Page 6 of 10 Page ID #:6




  1 judgment-type evidence relevant to the amount in controversy.”)
  2         15.   In addition, Plaintiff’s claimed compensatory damages include past and
  3 future medical expenses, lost earnings and other employment benefits, and other
  4 prospective damages. Compl. ¶¶ 93, 123, 129, and Prayer. At the time of her
  5 separation of employment, Plaintiff gross earnings were in excess of $150,000 per
  6 year. 5 She was further entitled to valuable employee benefits, including health
  7 benefits. Her employment ended on or around December 18, 2018, approximately
  8 eight months before she filed her Complaint. Compl. ¶ 63. In no way conceding the
  9 truth of any of Plaintiff’s allegations or that Plaintiff is entitled to relief in any
 10 amount whatsoever, Plaintiff’s potential damages for lost earnings, based on
 11 approximately eight months of lost salary and benefits, are in excess of $100,000 as
 12 of the date of this filing.
 13         16.   The amount-in-controversy requirement also “may be satisfied by
 14 claims of . . . attorney’s fees (if authorized by statute or contract).” Fletcher v. Toro
 15 Co., No. 08-CV-2275 DMS WMC, 2009 WL 8405058, at *3 (S.D. Cal. Feb. 3,
 16 2009) (citing Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005)); Galt
 17 G/S v. Scandinavia, 142 F.3d 1150, 1155-56 (9th Cir. 1998) (removal was proper
 18 based on demand for attorneys’ fees; “where an underlying statute authorizes an
 19 award of attorneys’ fees . . . such fees may be included in the amount in
 20 controversy”). Plaintiff seeks attorneys’ fees related to her Fourth Claim under Cal.
 21 Civ. Code § 52.4 and her Fifth Claim under Cal. Civ. Code § 51.7. Compl. ¶¶ 106,
 22 111 and Prayer. Attorney’s fees are available under the Civil Code for both claims.
 23 See Cal. Civ. Code § 52, 52.4(a). Attorney’s fees are also available for claims
 24 brought under the Fair Employment and Housing Act (“FEHA”), under which
 25
      5
 26   Out of respect for Plaintiff’s privacy, Defendants do not include her exact rate of
    compensation. Defendants reserve the right to present appropriate evidence
 27 regarding Plaintiff’s damages claims in the event this Court’s exercise of
 28 jurisdiction is questioned.

                                                  -6-
                                          NOTICE OF REMOVAL
Case 2:19-cv-07053-MWF-FFM Document 1 Filed 08/13/19 Page 7 of 10 Page ID #:7




  1 Plaintiff brings her Eighth Claim. See Compl. ¶¶ 128 and Prayer; Simmons v. PCR
  2 Tech., 209 F. Supp. 2d 1029, 1034–35 (N.D. Cal. 2002).
  3        17.   In addition, Plaintiff’s claim for intentional infliction of emotional
  4 distress, seeking damages based on alleged “outrageous” conduct causing Plaintiff
  5 “extreme mental . . . suffering,” places at least $75,000 into controversy. Compl.
  6 ¶¶ 89, 92; see Mutti v. Rite Aid Corp., 2014 WL 12771117, at *5 (C.D. Cal. Apr. 22,
  7 2014) (“on employment claims, damages for emotional distress alone can exceed
  8 $75,000”).
  9        18.   Furthermore, Plaintiff has sought an award of punitive damages for
 10 actions she alleges Defendants took “with malice, oppression, fraud, and/or willful
 11 and conscious disregard of [her] rights.” Compl. ¶¶ 131 and Prayer. The amount in
 12 controversy may include punitive damages when they are recoverable under
 13 applicable law. Simmons, 209 F. Supp. 2d at 1033. The Ninth Circuit has affirmed
 14 awards of punitive damages well over $75,000 in employment matters involving
 15 allegations like those of the instant matter. See, e.g., Zhang v. Am. Gem Seafoods,
 16 Inc., 339 F.3d 1020, 1045 (9th Cir. 2003) (jury verdict against corporation and
 17 executive based in part on retaliation and unlawful termination). Plaintiff’s prayer
 18 for punitive damages, by itself, places over $75,000 in controversy.
 19        19.   In sum, Plaintiff’s claims for economic damages, emotional distress
 20 damages, and punitive damages each separately exceed the $75,000 amount in
 21 controversy requirement. Together with her other claims, including her prayer for
 22 attorney’s fees, the Complaint places far greater than $75,000 into controversy.
 23                       OTHER PROCEDURAL REQUISITES
 24                         FOR REMOVAL ARE SATISFIED
 25        20.   This Notice is timely filed under 28 U.S.C. §1446(b) because it is being
 26 filed within thirty (30) days of the date of August 7, 2019, the date on which
 27 Plaintiff served Defendants IAC and Match with the Complaint and Summons. See
 28

                                               -7-
                                       NOTICE OF REMOVAL
Case 2:19-cv-07053-MWF-FFM Document 1 Filed 08/13/19 Page 8 of 10 Page ID #:8




  1 Ex. A, Summons. Defendants’ Notice of Removal therefore falls within the thirty
  2 (30) day time period to remove under 28 U.S.C. § 1446(b).
  3        21.    Removal to this judicial district is proper under 28 U.S.C. § 1441(a)
  4 because the United States District Court for the Central District of California
  5 embraces the County of Los Angeles, where Plaintiff initiated this action.
  6        22.    Defendants have complied with 28 U.S.C. § 1446(a) and (d). Under 28
  7 U.S.C. § 1446(a), true and correct copies of all process, pleadings, or orders on file
  8 in the state court or served on Defendants are attached as Exhibits A and B to this
  9 Notice. In compliance with 28 U.S.C. § 1446(d), a Notice of Filing of Removal,
 10 with a copy of this Notice of Removal attached, is being filed with the Clerk of the
 11 Superior Court of the State of California, County of Los Angeles, Case No.
 12 19STCV27416. Defendants will serve a Notice of Filing of Removal, with a copy
 13 of the Notice of Removal attached, on Plaintiff’s counsel. A Certificate of Service
 14 of Notice to Adverse Party and State Court of Removal to Federal Court will also be
 15 filed with this Court.
 16        23.    All named Defendants have joined this notice of removal. 28 U.S.C.
 17 § 1446(b)(2)(A).
 18        24.    Defendants are represented by the undersigned counsel who certify,
 19 under Rule 11 of the Federal Rules of Civil Procedure, that the foregoing is true and
 20 correct.
 21        25.    If any question arises as to the propriety of the removal of this action,
 22 Defendants respectfully request the opportunity to present a brief, evidence, and oral
 23 argument in support of their position that this case has been timely and properly
 24 removed to the United States District Court for the Central District of California.
 25                                     CONCLUSION
 26        For the foregoing reasons, this Court has original jurisdiction under 28 U.S.C.
 27 § 1332. Defendants hereby remove Plaintiff’s state court action to this Court. By
 28 this Notice, Defendants do not waive any objections or defenses to suit they may

                                                -8-
                                        NOTICE OF REMOVAL
Case 2:19-cv-07053-MWF-FFM Document 1 Filed 08/13/19 Page 9 of 10 Page ID #:9




  1 have, including but not limited to Defendants’ right to compel arbitration of the
  2 claims stated in Plaintiff’s Complaint.
  3
  4 DATED: August 13, 2019               MUNGER, TOLLES & OLSON LLP
  5                                        JOHN W. SPIEGEL
                                           ANJAN CHOUDHURY
  6                                        C. HUNTER HAYES
  7
                                         WACHTELL, LIPTON, ROSEN & KATZ
  8                                        MARC WOLINSKY
  9
 10
 11                                      By: /s/ John W. Spiegel
                                             JOHN W. SPIEGEL
 12
                                         Attorneys for Defendants
 13                                      IAC/INTERACTIVECORP and MATCH
 14                                      GROUP, INC.

 15
      DATED: August 13, 2019             SUSMAN GODFREY LLP
 16                                         DAVIDA P. BROOK
 17                                         VINEET BHATIA
 18
 19
                                         By: /s/ Davida P. Brook
 20                                          DAVIDA P. BROOK
 21                                      Attorneys for Defendant
 22                                      GREGORY BLATT
 23
 24
 25
 26
 27
 28

                                              -9-
                                       NOTICE OF REMOVAL
Case 2:19-cv-07053-MWF-FFM Document 1 Filed 08/13/19 Page 10 of 10 Page ID #:10




   1                               FILER’S ATTESTATION
   2           I, John W. Spiegel, am the ECF user whose identification and password are
   3 being used to file this Notice of Removal. Pursuant to Civil Local Rule 5-
   4 4.3.4(a)(2)(i), I hereby attest that the other above-named signatory concurs in this
   5 filing.
   6
   7 DATED: August 13, 2019
   8
                                                       /s/ John W. Spiegel
   9                                                   JOHN W. SPIEGEL
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                -10-
                                         NOTICE OF REMOVAL
